Citation Nr: 1137204	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-10 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral knee disorders. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from June 1987 to April 1988.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2006, the Board remanded this matter to the RO for additional development.  As noted in the prior remand, in an unappealed October 1988 rating decision, the RO denied service connection for a psychiatric disorder on a direct basis.  In October 1999, the Veteran submitted his current claim of secondary service connection for a psychiatric disorder.  The claim has not been presented or addressed as a request to reopen the previously denied claim for service connection for an acquired psychiatric disorder on a direct basis.  The Board's adjudication is thus also limited to the issue of secondary service connection.

In February 2010, the Board remanded this matter to the RO to obtain and associate with the claims file Social Security Administration records pertaining to disability benefits.  After completing the requested action, the RO continued the denial of the claim in a July 2010 supplemental statement of the case.

In a September 2010 decision, the Board denied the claim for service connection on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision.  The Court granted the Motion later that same month.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the May 2011 Joint Motion, the parties agreed that a remand was required because the Board relied on an inadequate October 2009 VA examination in that the opinion failed to address whether the Veteran's acquired psychiatric disorder is related to his service-connected bilateral knee disorders.  Specifically, they agreed that a remand was warranted to obtain an adequate medical opinion.  They pointed out that several medical records relate the Veteran's psychiatric symptoms to his chronic knee pain.

In this case, a July 1988 VA medical record notes that the Veteran had painful knees and some depression associated.  VA medical records from January 1996 to November 1997 note complaints of depression because of pain in his knees since 1988 and depression secondary to pain.  May and June 1999 medical records from Southeastern Regional Medical Center reflect that the Veteran was diagnosed with chronic paranoid schizophrenia, major depression with psychotic features, and posttraumatic stress disorder.  He complained of depression due to financial problems and stress at work.  An October 1999 VA medical record notes that the Veteran's physical pain is likely to be exacerbated by the depression.  A September 2006 private medical record notes that the Veteran also had a history of mental problems secondary to his pain.  

A VA examination was conducted in November 2001.  The examiner reviewed the file and noted that psychological testing had been done.  The Veteran complained of depression, delusional thinking, and multiple depressive events.  The examiner confirmed the diagnosis of major depression with psychotic features. An adjustment disorder was diagnosed, but the examiner stated that it was not due to the service-connected knee disabilities.  The examiner expressed the opinion that there was no evidence that the service connected knee disabilities resulted in any psychiatric disturbances.

An October 2009 VA mental disorders examination report reflects that the examiner reviewed the claims file and provided a discussion of pertinent medical records. In this regard, the VA examiner noted that the Veteran reported having ongoing problems trusting others and suspiciousness which resulted in relationship problems, including a divorce.  The examiner noted there was no evidence linking the Veteran's reported mood symptoms of depression and anxiety to service and is not linked to his service-connected knee conditions by evidence beyond the Veteran's subjective report.  The VA examiner opined that the Veteran's depression, not otherwise specified (NOS) and his anxiety, NOS, was not caused by or related to his service- connected knee condition.  He further opined that the Veteran's mental health disorders have not been aggravated by his service- connected knee condition.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

In light of the above, the Board finds that a remand is warranted to afford the Veteran an additional VA examination and opinion.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, who has not previously examined the Veteran, to determine the extent and etiology of any currently diagnosed acquired psychiatric disorder.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file, the examiner should clearly identify all current acquired psychiatric disorders.  For each diagnosed acquired psychiatric disorder the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated (permanently made worse) by the Veteran's service-connected bilateral knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

In providing the requested opinion, the examiner is requested to discuss the pertinent evidence of record, to include evidence noting that the Veteran had depression secondary to pain, had depression due to financial problems and stress at work, and the October 2009 VA examiners negative nexus opinion.  Reconciliation of findings should be accomplished to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

2.  Thereafter, the RO should readjudicate the claim for service connection on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



